This is an appeal from a conviction and sentence for distributing circulars without *Page 73 
a permit, in violation of Ordinance No. 8080, C.C.S., of the city of New Orleans.
The same proceedings, including the filing of the demurrer, and the failure of counsel to have the same submitted to the court, from the inception of the trial to the entry of the order of appeal, were had in this case as were had in City of New Orleans v. Charles Ford, 181 La. 70, 158 So. 624, this day decided.
Therefore, for the reasons assigned in said case, the appeal herein is dismissed.